19-01360-scc     Doc 4-2    Filed 10/31/19 Entered 10/31/19 19:03:15           Proposed Order
                                         Pg 1 of 2



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

                                       )
  In re:                               )                    Chapter 15
                                       )
  PERFORADORA ORO NEGRO, S. DE R.L. DE )                    Case No. 18-11094 (SCC)
  C.V., et al.,                        )
                                       )
                        Debtors.       )
                                       )
                                       )
  FERNANDO PEREZ-CORREA IN HIS         )                    Adv. Pro. No. 19-01360 (SCC)
  CAPACITY AS FOREIGN REPRESENTATIVE )
  OF PERFORADORA ORO NEGRO, S. DE R.L. )
  DE C.V., et al.,                     )
                                       )
  Plaintiffs,
                                       )
  v.                                   )
                                       )
  ASIA RESEARCH AND CAPITAL            )
  MANAGEMENT LTD., et al.,             )
                                       )
  Defendants.                          )
                                       )

                     [PROPOSED] ORDER GRANTING SINGAPORE
                         RIG OWNERS’ MOTION TO DISMISS

             WHEREAS, the Plaintiffs, Fernando Perez-Correa, in his capacity as Foreign

Representative of both Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V. and

Perforadora Oro Negro, S. de R.L. de C.V., Jose Antonio Cañedo-White, Carlos

Williamson-Nasi, Gonzalo Gil-White and Miguel Angel Villegas-Vargas (together,the

“Plaintiffs”) commenced this adversary proceeding against, among others, Defendants Oro

Negro Primus, Oro Negro Laurus, Oro Negro Fortius, Oro Negro Decus, and Oro Negro




26206105.1
19-01360-scc      Doc 4-2    Filed 10/31/19 Entered 10/31/19 19:03:15          Proposed Order
                                          Pg 2 of 2



Impetus (together, the “Singapore Rig Owners”) by filing a complaint on September 26,

2019 (the “Complaint”);

             WHEREAS, On October 31, 2019, the Singapore Rig Owners filed a motion to

dismiss the Complaint and a memorandum of law in support thereof (the “Motion to

Dismiss”);

             WHEREAS, the Plaintiffs filed pleadings in opposition to the Motion to

Dismiss and the Singapore Rig Owners filed a reply in further support of the Motion to

Dismiss, and

             WHEREAS, the Court considered all pleadings, objections and replies filed in

respect of the Motion to Dismiss, and held a hearing on the Motion to Dismiss on [DATE];

             And upon all pleadings, arguments of counsel and the record of the hearing,

             IT IS HEREBY ORDERED as follows:

             1. The Motion to Dismiss is granted in all respects.

             2. The Complaint as against the Singapore Rig Owners shall be and hereby is

             dismissed with prejudice.



 Dated: New York, New York
        [DATE]



                                           THE HONORABLE SHELLEY C. CHAPMAN
                                           UNITED STATES BANKRUPTCY JUDGE




                                                2
